+
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 4/22/2021 is acknowledged. Claims 24-25 and 35 are amended. Claims 1-2, 4-10, 24-26 and 28-35 are currently pending in the application.
Previous 112(a) rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
As amended, claim 35 recites “the harness is adapted to be spaced from the exhaust outlet of the air conditioning condenser while the harness is secured to the exhaust outlet of the air conditioning condenser so as to capture the other air not exhausted from the air conditioning condenser in combination with the exhaust air, the exhaust air combined with the other air yields a combined air traveling through the harness, and the combined air traveling through the harness has a different temperature than the exhaust air from the air conditioning condenser” in lines 4-11. Applicant has no support for the limitations in the originally filed disclosure. Applicant discloses “the harness 12 may … be spaced from the exhaust vent 22 so as to capture a majority of air exhausted from the exhaust vent 22 in combination with other, cooler air not exhausted from the exhaust vent 22, thereby causing air traveling through the harness 12 to be cooler” in paragraph [0031]). Applicant does not disclose the harness is adapted to be spaced from the exhaust outlet while being secured to the exhaust outlet to capture the other air not exhausted from the air conditioning condenser such that the combined air travel through the harness has a different temperature than the exhaust air from the air conditioning condenser.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-10, 24-26 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tamblyn (US Patent 5,275,333).

a harness (see fitting 50 in figs. 3-4, or fitting means in claim 6) adapted to be secured to an exhaust outlet of the air conditioning system (e.g. ducts 32/34/20 and blower 12, fig. 1), the harness having a lowermost end with a lowermost opening (e.g. the end with opening attaching to duct 32) and an uppermost end with an uppermost openings (or the opposite end to the lowermost end, see figs. 3-4), wherein the lowermost opening is secured to cover the exhaust outlet and receiving air from the air conditioning system (or duct 32, see figs. 3-6); 
a conduit (see conduit 40 in figs. 3-4, or conduit means in claim 6) having a first end (e.g. end that is attached to the fitting 50) and a second end (e.g. the opposite end of the first end that is attached to the air outlet), wherein the first end is secured to the uppermost opening of the harness (50) so that the uppermost opening is completely cover and configured to receive air from the harness (see figs. 3-6);
at least one nozzle (see air outlet 52 in figs. 3-4, or outlet means including nozzle means in claim 6) secured to the second end of the conduit (40) and configured to receive air from the conduit and direct air out of the retrofit system into the atmosphere (or the air of locality or a surrounding environment of the nozzle, see figs. 2-3).
Tamblyn discloses all the structural limitations of the claimed retrofit system, the reference is deemed to be anticipatory. 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The retrofit system of Tamblyn comprising the harness, the conduit and the at least one nozzle is fully capable of being used for conducting air from an air condition system to an a solar power generation system such that the harness is “secured to an exhaust outlet of an air conditioning condenser of the air conditioning system” and “the lowermost opening” of the harness of the retrofit system is “secured to at least partially cover the exhaust outlet and receive at least exhaust air from the air conditioning condenser”, the conduit is “configured to receive the exhaust air” (from the air conditioning condenser), and the 
Regarding claim 24, Tamblyn discloses a retrofit system (or a duct system for conveying air) comprising:
a harness (see fitting 50 in figs. 3-4, or fitting means in claim 6) secured to an exhaust outlet of the air conditioning system (e.g. ducts 32/34/20 and blower 12 in fig. 2), the harness having a first end with a first opening (e.g. the end with opening attaching to duct 32) and a second end with a second openings (or the opposite end to the first end, see figs. 3-4), wherein the first opening is secured to cover the exhaust outlet and receiving air from the air conditioning system (32/34/20 and blower 12, see figs. 2-6); 
a conduit (see conduit 40 in figs. 3-4, or conduit means in claim 6) having an air intake end (e.g. end that is attached to the fitting 50) and an air outlet end (e.g. the opposite end of the first end that is attached to the air outlet), wherein the air intake end is secured to the second opening of the harness (50) and configured to receive air from the harness (50, see figs. 3-6);
at least one nozzle (see air outlet 52 in figs. 3-4, or outlet means including nozzle means in claim 6) secured to the air outlet end of the conduit (40) and configured to receive air from the conduit (40) and direct air out of the conduit (40) and into the atmosphere (or the air of locality or a surrounding environment of the nozzle, see figs. 2-3).

Recitations of the harness is “secured to an exhaust outlet of an air conditioning condenser”, the first opening “receive at least exhaust air from the air conditioning condenser” in lines 3-7, the conduit is “configured to receive the exhaust air” (from the air conditioning condenser) in lines 9-10, and the at least one nozzle is “configured to receive the exhaust air (originated from the air conditioning condenser) … and direct the exhaust air (originated from the air conditioning condenser)… across an outermost surface of at least one solar panel exposed to the atmosphere” are directed toward an intended use of the retrofit system for using the retrofit system to conduct air from an air conditioning condenser to at least one solar panel exposed to the atmosphere. Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The retrofit system of Tamblyn comprising the harness, the conduit and the at least one nozzle is fully capable of being used for conducting air from an air condition system to at least one solar panel such that the harness is “secured to an exhaust outlet of an air conditioning condenser”, the first opening “receive at least exhaust air from the air conditioning condenser”, the conduit is “configured to receive the exhaust air” (from the air conditioning condenser), and the at least one nozzle is “configured to receive the exhaust air (originated from the air conditioning condenser) … and direct the exhaust air (originated from the air conditioning 
Regarding claims 2 and 25, Tamblyn discloses all the structural limitations of the claimed retrofit system as in claims 1 and 24 above, recitation “the solar power generation system is operable to at least partially power the air conditioning system” in claim 2 and “wherein the at least one solar panel is of a solar power generation system, the air conditioning condenser is of an air conditioning system, and the solar power generation system is operable to generate power to at least partially power the system” in claim 25 are directed to an intended use of the retrofit system. Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115.

Regarding claims 4 and 26, Tamplyn discloses all the structural limitations of the claimed retrofit system as in claims 1 and 24 above. The recitations “the exterior surface of the at least one solar panel is an outermost surface of the solar power generation system” in lines 3-4 of claim is directed toward the solar power generation system which is different from the claimed retrofit system, and the recitations “the at least one nozzle is configured to simultaneously direct the exhaust air received from the air conditioning condenser across the outermost surface and into the atmosphere” in lines 5-7 of claim 4 and “the at least one nozzle is configured to direct the exhaust air to a plurality of solar panels of the system” in lines 1-2 of claim 26 are directed toward the intended use of the retrofit system. Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115.


Regarding claims 10 and 33, Tamblyn discloses a retrofit system as in claims 1 and 24 above, wherein Tamblyn discloses the conduit (40) is spaced from the exhaust outlet (or 32) by the harness (50, see figs. 3-4).

Regarding claim 34, Tamblyn discloses all the structural limitations of the claimed retrofit system as in claim 1 above. The recitation of the instant claim is directed toward the intended use of the retrofit system. Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115.

Regarding claim 35, Tamblyn discloses all the structural limitations of the claimed retrofit system as in claim 1 above. The recitations “is adapted to be spaced from the exhaust outlet of the air conditioning condenser while the harness is secured to the exhaust outlet of the air conditioning condenser as to capture the other air not exhausted from the air conditioning condenser in combination with the exhaust air, the exhaust air combined with the other air yields a combined air traveling through the harness, and the combined air traveling through the harness has a different temperature than the exhaust air from the air conditioning condenser” of the instant claim are directed toward the intended use of the retrofit system. Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (US 5275333).

Tamblyn does not explicitly teach the second end or the air outlet end of the conduit (40) splits into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles.
However, it would have been obvious to one skilled in the art at the time the invention was made to modify the retrofit system (or duct system for conducting air) of Tamblyn by having the conduit (40) splitting into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles, because Tamblyn explicitly suggests splitting a second end (or air outlet end) of a conduit into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles for directing air to various locations within particular areas and zones.
Regarding claims 6 and 29, modified Tamblyn discloses all the structural limitations of the claimed retrofit system as in claims 5 and 28 above, wherein each of the nozzles is configured to direct air expelled therefrom. Recitations “direct the exhaust air expelled therefrom to and/or across the exterior surface of the at least one solar panel of the solar power” of claim 6 and “direct air expelled therefrom across the outermost surface of the at least one solar panel” of claim 29 are directed toward the intended use of the retrofit system (or ducting system for conducting air). Said recitations do not differentiate the retrofit system claims from prior art.  See 
Regarding claims 7 and 30, modified Tamblyn discloses all the structural limitations of the claimed retrofit system as in claims 5 and 28 above. The recitations “each one of the plurality of nozzles are positioned partially around a perimeter of the at least one solar panel or entirely around the perimeter of the at least one solar panel” of instant claims is directed toward the intended use of the retrofit system (or duct system for conducting air). Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115. The nozzles of the retrofit system in modified Tamblyn are fully capable of being positioned as claimed, because Tamblyn teaches providing air flow (from an air outlet) to a selected location or predetermined location (see col. 2, lines 20-62).
Regarding claims 8 and 31, modified Tamblyn discloses all the structural limitations of the claimed retrofit system as in claims 5 and 28 above. Recitation “each of the plurality of nozzles are positioned along one side of the at least one solar panel, along two sides of the at least one solar panel, along three sides of the at least one solar panel, or along four sides of the at least one solar panel” of instant claims is directed toward the intended use of the retrofit system (or duct system for conducting air). Said recitations do not differentiate the retrofit system claims from prior art.  See MPEP § 2114 and 2115. The nozzles of the retrofit system in modified Tamblyn are fully capable of being positioned as claimed, because Tamblyn teaches providing air flow (from an air outlet) to a selected location or predetermined location (see col. 2, lines 20-62).
Alternatively, claims 1-2, 4-10, 24-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (US 5275333) in view of Sinha (US 2011/0067424) and Hendrickson, JR (2013/0306136).
Regarding claims 1, 24 and 26, Tamblyn discloses a retrofit system comprising: 
a harness (see fitting 50 in figs. 3-6, or fitting means in claim 6) adapted to be secured to an exhaust outlet of the air conditioning system (e.g. ducts 32/34/20 and blower 12, fig. 2), wherein the harness (50) has a lower most end with a lowermost opening (or a first end with a first opening) and an uppermost end with an uppermost opening (or a second end with a second opening) with the lowermost opening (or the first opening) being secured to cover the exhaust outlet (e.g. from duct 32, see figs. 3-6);
a conduit (40 in figs. 2-4, or conduit means in claim 6) having a first end (or an air intake end) secured to and completely cover the uppermost opening (or the second opening) and configured to receive air from the harness (50, see figs. 3-6), and a second end (or an air outlet end, see figs. 3-6); and
at least one nozzle (see air outlet 52 in figs. 3-4, or outlet means including nozzle means in claim 6) configured to receive air from the conduit and direct air out of the retrofit system into the atmosphere (see figs. 3-4). 
Tamblyn discloses all the structural limitations of the claimed retrofit system. The reference does not teach the claimed intended use of the retrofit system for an air conditioning system and a solar power generation system as recited in the preamble of claim 1, or conducting air an air conditioning system to a solar power generation system; such that the harness is adapted to be secured to an exhaust outlet of an air conditioning condenser of the air 
Sinha discloses ducting the exhaust outlet (435, 445) of the air conditioning system (400) receiving air from an air conditioning condenser (430) of the air conditioning system (400) to at least a portion of the solar power generation system (511, 611, or 711, see figs. 4 and 5-7) to reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system (see figs. 5-7, [0025] and [0037]).
Hendrickson, JR also teaches configuring at least a nozzle (106, figs. 1-4, 202 in figs. 5-7) to direct coolant across an exterior surface, or the outermost surface, of the at least one solar panel (105 in figs. 1-4, or 205 in figs. 5-7) exposed to the atmosphere of the solar power generation system (see figs. 1-7) to improve efficiency of the solar panels (see abstract, [0036]).
It would have been obvious to one skilled in the art at the time to the invention was made to have used the retrofit system of Tamblyn for ducting the exhaust outlet (435, 445) of the air conditioning condenser (430) of the conditioning system (400) to conduct the exhaust air from the air conditioning condenser (430) to a solar power generation system (511, 611, 711) as taught by Sinha such that the harness is adapted to be secured to the exhaust outlet of the air conditioning condenser of the conditioning system, because Sinha explicitly suggests ducting the  exhaust outlet of the air conditioning condenser of the air conditioning system to the solar power generation system to reduce the temperature of the solar power generation system and increase the efficiency of the solar power generation system (see figs. 5-7, [0025] and [0037] of Sinha). In addition, it would have been obvious to one skilled in the art at the time the invention was made to have used the at least one nozzle of the retrofit system of Tamblyn to direct the coolant (e.g. 
Such modification would involve nothing more than an intended use of the retrofit system of Tamblyn. 
Regarding claims 2 and 25, modified Tamblyn discloses a system as in claims 1 and 24 above, wherein Sinha and Hendrickson, JR disclose the at least one solar panel is of a solar power generation system (see figs. 5-7 of Sinha, figs. 1-4 of Hendrickson, JR), and Sinha discloses the air conditioning condenser (430) is of an air conditioning system (400, see figs. 14-7) and the solar power generation system is operable to power the air conditioning system (see power path leading to path 415 in figs. 5-7).
Regarding claims 4 and  27, modified Tamblyn discloses a retrofit system as in claims 1 and 24 above, wherein Tamblyn shows the air is directed into the atmosphere, and Hendrickson, JR shows the exterior surface of the at least one solar panel is an outermost surface of the solar power generation system and the at least one nozzle is configured to simultaneously direct the coolant (e.g. air in the retrofit system of Tamblyn, or exhaust air received from the condenser in Tamblyn in view of Sinha) across the uppermost surface of the at least one solar panel and into the atmosphere (see figs. 1-7 of Hendrickson, JR.).
Regarding claims 5-6 and 28-29, modified Tamblyn discloses a retrofit system as in claims 1 and 24, wherein Tamblyn teaches including a plurality of nozzles for directing air to various locations within particular areas and zones (see figs. 2-3, col. 2 lines 10-15) such that the end of a conduit (34, fig. 2) splits into a plurality of conduits (32 and 40, fig. 2) with each of the plurality of conduit having a respective one of the plurality of nozzles (see figs. 2 and 3). 
Modified Tamblyn in claims 1 and 24 above does not explicitly teach the second end or the air outlet end of the conduit (40) splits into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles.
It would have been obvious to one skilled in the art at the time the invention was made to modify the retrofit system (or duct system for conducting air) of Tamblyn by having the conduit (40) splitting into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles, because Tamblyn explicitly suggests splitting a second end (or air outlet end) of a conduit into a plurality of conduits with each one of the plurality of conduits having a respective one of the plurality of nozzles for directing air to various locations within particular areas and zones, and Hendrickson, JR. teaches such splitting into multiple conduits with multiple nozzles would provide cooling for multiple solar panels (see fig. 5 of Hendrickson, JR.).
Regarding claims 7-8 and 30-31, modified Tamblyn discloses a retrofit system as in claims 6 and 29 above, wherein Hendrickson, JR. shows each nozzle is positioned partially around a perimeter of each solar panel, along the side of the solar panels (see figs. 1-7).
Regarding claims 9 and 32, modified Tamblyn discloses a retrofit system according to claims 1 and 24 above, wherein Tamblyn discloses the lowermost opening of the harness is larger than the uppermost opening of the harness (see figs. 3-6 of Tamblyn). 

Regarding claim 34, modified Tamblyn discloses a retrofit system as in claim 1 above, wherein Tamblyn discloses the lowest opening is operable to receive the exhaust air from the source (e.g. blower 12, fig. 2) and other air not exhaust from source (or the air such as standing air from the ring main 20 and ducts 32 and 34). In modified Tamblyn, the exhaust air from the source is the exhaust air from the air conditioning condenser. Sinha also teaches using air from the air conditioning condenser (430) of the air conditioning system (400, see figs. 4-7) and air from ambient (830-A, fig. 8, [0056]) that is not from the air conditioning condenser (see fig. 8). 
Regarding claim 35, modified Tamblyn discloses a retrofit system as in claim 34 above, Sinha discloses the other air (e.g. ambient air) is not exhausted from the air conditioning condenser (or the source) is received from the atmosphere (see fig. 8) to cool the solar panel ((e.g. heat from the PV cells 813 to be transferred to the air, [0056]). Tamblyn also teaches the harness (50) is adapted to space from the exhaust outlet of a blower (12) while being secured to the exhaust outlet of the blower (12, see fig. 2). 
Modified Tamblyn does not explicitly disclose using the retrofit system such that the harness of the retrofit system is spaced from the exhaust outlet of the air conditioning condenser while the harness is secured to the exhaust outlet of the air conditioning condenser to capture the other air not exhausted from the air conditioning condenser in combination with the exhaust air such that the exhaust air combined with the other air yields a combined air traveling through the harness and the combined air traveling through the harness has a different temperature than the exhaust air from the air conditioning condenser.
.
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
102 rejection under Tamblyn (US Patent 5,275,333):
Applicant argues that Tamblyn does not teach the intended use of the retrofit system for conducting/directing air from a source such as the air conditioning condenser of an air conditioning system into the atmosphere and across an exterior of at least one solar panel of the solar power generation system exposed to the atmosphere, because Tamblyn teaches the fitting having an intended use of connecting a conduit to a duct is not reasonably the same as a harness (or a fitting) adapted to (or having an intended use of ) being secured to an exhaust outlet and receive at least exhaust air from the air conditioning condenser as Tamblyn air duct is not an air conditioning condenser. Besides the difference in the intended use of the retrofit system, Applicant does not elaborate on the structurally difference between the claimed harness and the 
Alternative 103 rejection under Tamblyn (US Patent 5,275,333) in view of Sinha (US 2011/0067424) and Hendrickson, JR (US 2013/0306136):
Applicant argues that whatever the additional references, Sinha and Hendrickson, JR., disclose or suggest, none of the references separately or combined remedy the deficiencies of Tamblyn, or the intended use of the retrofit system. The examiner replies that Sinha and Hendrickson, JR. disclose the claimed intended use of conducting/directing air from an air conditioning condenser of an air conditioning system into the atmosphere and across an exterior of at least one solar panel of the solar power generation system exposed to the atmosphere. (Read the rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726